                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THAIS B. MACKEY, an individual,

                     Plaintiff,

v.                                                    No. 2:19-cv-00036-GJF-KRS

HOBBS BOYS AND GIRLS CLUB,
a nonprofit organization; MIKE CLAMPITT,
in his individual and professional capacity;
JOHN and JANE DOES I-X; BLACK
CORPORATIONS I-X; WHITE
ORGANIZATIONS I-X; ABC
PARTNERSHIPS I-X; ABC ENTITIES I-X,

                     Defendants.

                    ORDER VACATING AND RESETTING RULE 16
                          SCHEDULING CONFERENCE

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion To

Continue Rule 16 Scheduling Conference [Doc. ]. Having considered the Motion to

Continue, the Court finds cause for granting the Motion.

       IT IS THEREFORE ORDERED that Rule 16 Scheduling Conference on April

16th, 2019 is VACATED. The scheduling conference is reset for April 25, 2019 at 10:00

a.m. The parties shall connect to the conference by calling (888) 398-2342 and entering

access code 8193818.


                                               _______________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge
